DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1–21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1, for example, is written in narrative form rather than setting out a series of steps to follow.  Specifically, the first limitation’s clause starting with “considering” is unclear to the skilled artisan because “considering” is not a patentable step and to the extent it is a step, it is unclear what the step is, how it is performed, and when it is performed.  Examiner recommends clearly setting forth particular steps to perform the method wherein the steps are set out in the claim in the order in which they would be performed.  As another example, claim 3 does not conform to proper grammar and it is unclear what feature is being claimed.  Other claims not explicitly addressed here are also likely require attention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–5, 8–13, and 16–21 are rejected under 35 U.S.C. 103 as being unpatentable over Akenine-Moller (US 2018/0089091 A1), Mukherjee (US 2005/0069217 A1), and Shiraishi (US 2010/0054591 A1).
Regarding claim 1, the combination of Akenine-Moller, Mukherjee, and Shiraishi teaches or suggests a method for compressing texture tiles, comprising: low-loss compressing raw data of a texture tile (Akenine-Moller, ¶ 0144:  teaches lossless color compression of a tile; Akenine-Moller, ¶ 0167:  explains the color data is raw RGB or RGBA data; Ramani, ¶ 0042:  teaches RGBA8888 raw data for a 8x8 tile is 256 Bytes or 256 x 8 = 2048 bits, which is equivalent to Applicant’s raw data example provided in ¶ 0020 of Applicant’s published Specification; Akenine-Moller, Table 2:  teaches trying lossless first), considering that the texture tile excludes text information according to a text flag of the raw data (Shiraishi, ¶ 0037–0038:  teaches setting a text flag for areas having pixels that belong to text; Mukherjee, ¶ 0037:  teaches generating a selector plane stored as a bitmap indicating to which plane, foreground or background, pixels belong; Examiner notes Mukherjee’s teachings represent a well-known technique in the prior art for differentiating between foreground and background pixels for the purpose of controlling compression strength; , the low-loss compression uses a first algorithm to reduce the dependencies between pixels of the raw data, and then performing low-loss compression; determining whether a length of a low-loss compression result of the raw data is greater than a target result (Akenine-Moller, ¶ 0150:  “If lossy compression cannot be performed without exceeding a defined error tolerance, a lower compression ratio target may be attempted for lossless compression before falling back to lossy compression at the lower compression ratio target.”; Mukherjee, ¶ 0037:  teaches, in a first algorithm, losslessly compressing foreground pixels); and when the length of the low-loss compression result of the raw data is greater than the target length, considering that the texture tile includes text information according to the text flag of the raw data, the low-loss compression uses a second algorithm to generate a bitmap, which contains information indicating which one of a plurality of groups including and excluding text information each pixel of the texture tile belongs to (Mukherjee, ¶ 0037:  teaches generating a selector plane stored as a bitmap indicating to which plane, foreground or background, the pixels belong; Mukherjee, ¶ 0037:  teaches, in a first algorithm, losslessly compressing foreground pixels; Mukherjee, ¶ 0037:  teaches, in a second algorithm, lossily compressing , the second algorithm classifies the pixels of the texture tile into the groups and reduces dependencies between pixels of each group, and then performing low-loss compression and obtaining a low-loss compression result (Akenine-Moller, ¶ 0150:  “A compression policy can be defined in which compression logic can attempt to achieve a compression ratio target associated with the policy.  Based on the policy, if a tile cannot be losslessly compressed to a target compression ratio, lossy compression will be attempted at the target compression ratio.”; Examiner notes Applicant’s, “data-reduction control in layers” later in the claim is taught by Akenine-Moller, ¶¶ 0152, 0154, and 0155:  explaining that different profiles or policies for each tile can dictate how to progressively attempt lossless and lossy data compression; Akenine-Moller, ¶¶ 0154–0155:  teaches lossy compression in progressive layers; Akenine-Moller, ¶ 0157:  describes how some profiles would dictate inverting the process described in preceding paragraphs so that the least amount of compression is attempted first, getting progressively more compressive until the target is met; Akenine-Moller, ¶ 0149:  “For each tile, a cascade of high quality to lower quality compression techniques can be applied to balance image or data quality and space efficiency of the resulting compressed data”; Akenine-Moller, ¶ 0159:  “The compression profile can determine the series of compression algorithms that are applied to the tile to attempt to compress the color data of the tile to maximize compression ratio or whether ; when the length of the low-loss compression result of the raw data used by second algorithm is greater than the target length, performing data-reduction control in layers for generating reduced data by reducing the raw data, and outputting a low-loss compression result of the reduced data, thereby enabling a length of the low-loss compression result of the reduced data to be equal to the target length or shorter (see explanation immediately above).
One of ordinary skill in the art, at the time of Applicant’s invention, would have been motivated to combine the elements taught by Akenine-Moller, with those of Mukherjee, because both references are drawn to a similar field of endeavor (image compression in layers), because as Mukherjee explains in paragraph [0037], and which is generic knowledge in the art at this time, text requires sharp edges which conventional lossy compression has a tendency to substantially degrade (soften).  Mukherjee teaches bit savings can be accomplished by using a more aggressive compression on the background image plane while maintaining fidelity of important/interesting texture information of the foreground image plane using a lossless compression (e.g. ¶ 0037).  Because Mukherjee’s technique is the same as Applicant’s and for the same purpose, Applicant’s claimed subject matter is nothing more than a prior art element, added in a known way, to yield a predictable result.  This rationale applies to all combinations of Akenine-Moller and Mukherjee used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by the combination of Akenine-Moller and Mukherjee, with those of Shiraishi, because as Shiraishi explains, recognizing text pixels and treating it uniformly with other text pixels helps its fidelity in images (see e.g. Abstract). This rationale applies to all combinations of Akenine-Moller, Mukherjee, and Shiraishi used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Akenine-Moller, Mukherjee, and Shiraishi teaches or suggests the method of claim 1, wherein before the low-loss compression result use by the low-loss compression of the data-reduction, and the low-loss compression use the second algorithm reduces dependencies between each of pixels (Akenine-Moller, ¶¶ 0154–0155:  teaches lossy compression in progressive layers; see also the explanation in claim 1 regarding tile profiles dictating the progressivity and lossless/lossy decisions of compression for the tile (based on desirability of bit reduction and quality); see 35 U.S.C. 112(b) rejection; Examiner finds there is no recognizable feature recited; see treatment of claim 1).
Regarding claim 3, the combination of Akenine-Moller, Mukherjee, and Shiraishi teaches or suggests the method of claim 1, wherein reduced data by reducing the raw data of a texture tile 
Regarding claim 4, the combination of Akenine-Moller, Mukherjee, and Shiraishi teaches or suggests the method of claim 1, wherein the step of performing data-reduction control in layers comprises: reducing the raw data to a degree to generate first reduced data (Examiner finds this limitation both circular and redundant in view of claim 1; Akenine-Moller ¶ 0154:  teaches compression which reduces data to a degree); low-loss compressing the first reduced data (Examiner finds generating a lossless result of lossy data is at least unclear to the skilled artisan, and as currently interpreted, is technologically impossible; Akenine-Moller, ¶ 0150:  “If lossy compression cannot be performed without exceeding a defined error tolerance, a lower compression ratio target may be attempted for lossless compression before falling back to lossy compression at the lower compression ratio target.”; Examiner notes original data is inherently lossy because all digital systems take an infinite analog signal like an image and choose a certain bit-depth to code the data; For example, Applicant uses as an example RGBA8888, which inherently reduces the received analog image signal into 8 bits for each color channel, the true analog signal being not recoverable, i.e. lossy); when a length of a low-loss compression result of the first reduced data is longer than the target length (see rejection of claim 1 regarding the progressivity of the compression attempts; Akenine-Moller, ¶ 0157:  teaches preferring lossless, i.e. trying lossless first) and a total number of data reductions does not exceed a predefined value (Examiner finds one skilled in the art would find Akenine-Moller suggests, and therefore find obvious, a threshold number of data reductions; Akenine-Moller, Table 2 discloses a progressive compression hierarchy that ends at 4 tries before reverting to no compression (1:1 lossless is equivalent to raw); Examiner also notes that this feature , reducing the raw data to a greater degree to generate second reduced data (see rejection of claim 1 regarding the progressivity of the compression attempts); and when the length of the low-loss compression result of the first reduced data is longer than the target length and the total number of data reductions exceeds the predefined value, forcibly reducing the raw data to the target length or shorter, without performing a low-loss compression (Akenine-Moller, Table 2:  teaches that if the lossless compression attempts do not satisfy the data reduction needs of the system, resorting to lossy compression techniques; Examiner notes Table 2 suggests forcibly resorting to no compression (“Rank 5”) under certain embodiments, but notes Akenine-Moller, ¶ 0165:  teaches guaranteed rate compression as an embodiment).
Regarding claim 5, the combination of Akenine-Moller, Mukherjee, and Shiraishi teaches or suggests the method of claim 4, wherein the first reduced data or the second reduced data is generated using Equations below: Ri=Ri/mj (1) Gi=Gi/mj (2) Bi=Bi/mj (3) wherein Ri represents an R-value of the ith pixel of the raw data, Gi represents a G-value of the ith pixel of the raw data, Bi represents a B-value of the ith pixel of the raw data, mj represents a constant for the jth data reduction and with a greater j comes a greater mj 
Regarding claim 8, the combination of Akenine-Moller, Mukherjee, and Shiraishi teaches or suggests the method of claim 1, comprising: outputting a lossy-level flag corresponding to the reduced data, which indicates that the raw data is forcibly reduced to the target length or shorter, or the raw data has undergone data reduction in a particular layer (Akenine-Moller, ¶ 0138:  teaches metadata flags indicating the compression status of the data).
Claim 9 lists the same elements as claim 1, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 10 lists the same elements as claim 2, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 11 lists the same elements as claim 3, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 12 lists the same elements as claim 4, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 13
Claim 16 lists the same elements as claim 8, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Claim 17 lists the same elements as claim 1, but is drawn to the corresponding decoding method rather than the encoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 18 lists the same elements as claim 2, but is drawn to the corresponding decoding method rather than the encoding method.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 19 lists the same elements as claim 5, but is drawn to the corresponding decoding method rather than the encoding method.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 20 lists the same elements as claim 4, but is drawn to the corresponding decoding method rather than the encoding method.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 21 lists the same elements as claim 5, but is drawn to the corresponding decoding method rather than the encoding method.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Akenine-Moller, Mukherjee, Shiraishi, and Ramani (US 2015/0379684 A1).
Regarding claim 6, the combination of Akenine-Moller, Mukherjee, Shiraishi, and Ramani teaches or suggests the method of claim 5, wherein a length of the raw data is 2048 bits (Ramani, ¶ 0042:  teaches RGBA8888 raw data for a 8x8 tile is 256 , the target length is 1024 bits (Akenine-Moller, ¶ 0155:  teaches 2:1 compression ratio; Examiner notes Applicant’s paragraph [0021] explains the bit-length is forced down to or below the “target”), the predefined value is 2 (meaning maximum of two data reductions), m1 is set to 2, and m2 is set to 3 (Examiner notes the remainders are dropped according to Applicant’s paragraph [0021]; This means that dividing an RGBA8888 signal by 3 yields the exact same result as dividing by 4 and thus achieves 4:1 compression ratios for each color component (8 bits/3 = 2 (remainder removed), which as anyone can see is equivalent to 8 bits / 4; Therefore, Examiner finds the claim covers changing the bits/color from 8 in an RGBA8888 format to either 4 bits/color or 2 bits/color; Akenine-Moller, ¶ 0155:  teaches 4:1 and 2:1 compression ratios; In view of the prior art of record and the ordinary level of skill in the art, Examiner finds any compression ratio is contemplated by the skilled artisan).
One of ordinary skill in the art, at the time of Applicant’s invention, would have been motivated to combine the elements taught by Akenine-Moller, Mukherjee, and Shiraishi, with those of Ramani, because both Akenine-Moller and Ramani are drawn to the same field of endeavor (texture pipeline compression), because Applicant’s claims and disclosure is not appreciably different from the teachings of Akenine-Moller, and because “memory access due to texturing contributes to memory bandwidth and memory power and is a major source of performance bottlenecks.” (Ramani, ¶ 0003).  This rationale applies to all combinations of Akenine-Moller, Mukherjee, Shiraishi, and Ramani used in this Office Action unless otherwise noted.
Regarding claim 7, the combination of Akenine-Moller, Mukherjee, Shiraishi, and Ramani teaches or suggests the method of claim 5, wherein a length of the raw data is 2048 bits (Ramani, ¶ 0042:  teaches RGBA8888 raw data for a 8x8 tile is 256 Bytes or 256 x 8 = 2048 bits, which is equivalent to Applicant’s raw data example provided in ¶ 0020 of Applicant’s published Specification), the target length is 1024 bits (Akenine-Moller, ¶ 0155:  teaches 2:1 compression ratio; Examiner notes Applicant’s paragraph [0021] explains the bit-length is forced down to or below the “target”), the predefined value is 3 (meaning maximum of three data reductions), m1 is set to 2, m2 is set to 3, and m3 is set to 8 (Examiner notes the remainders are dropped according to Applicant’s paragraph [0021]; This means that dividing an RGBA8888 signal by 3 yields the exact same result as dividing by 4 and thus achieves 4:1 compression ratios (8 bits/3 = 2 (remainder removed), which as anyone can see is equivalent to 8 bits / 4; Akenine-Moller, ¶ 0155:  teaches 4:1 and 2:1 compression ratios; Therefore, Examiner finds the claim covers changing the bits/color from 8 in an RGBA8888 format to either 4 bits/color, 2 bits/color, or 1 bit/color; In view of the prior art of record and the ordinary level of skill in the art, Examiner finds any compression ratio is contemplated by the skilled artisan).
Claim 14 lists the same elements as claim 6, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 15 lists the same elements as claim 7, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uro (US 8,625,910 B2) explains 2D image data is texture data (col. 4, ll. 18–25).
Lim (US 2013/0322752 A1) teaches linear scale and offset of pixel values of tiles for storing pixel values (e.g. ¶ 0322) and teaches adding and subtracting the offset value as a compensation value (e.g. ¶ 0359).  It also teaches various RGB formats such as 565 and 888 (e.g. ¶ 0317).
Keramidas (US 2017/0025098 A1) teaches texture compression and adding offsets to compensate a color value to achieve a final color value for a pixel (e.g. ¶ 0012) and teaches the RGB or RGBA color formats (e.g. ¶ 0066).
Matsuoka (US 2011/0255777 A1) teaches grouping pixels into foreground and background pixels and coding the foreground pixels losslessly while coding the background pixels using lossy compression.  Lossy compression can be e.g. JPEG, a known equivalent to bitmaps (¶ 0098).
Hayasaki (US 2009/0323089 A1) teaches grouping background pixels into a bitmap (e.g. ¶ 0078) and coding losslessly grouped foreground pixels while coding lossily grouped background pixels (e.g. ¶ 0057).
Tsutsumi (US 2012/0069408 A1) teaches run length coding image data (e.g ¶ 0038).
Pettersson (US 2017/0272749 A1) teaches linear prediction for solid colors (¶ 0011).  This is relevant to the subject matter disclosed in Applicant’s published paragraph [0025].
Cheong (US 10,142,636 B2) teaches unary coding (e.g. col. 4, ll. 3–7).
Li (US 2018/0288415 A1) teaches palette coding and different approaches to handling escape pixels (e.g. Abstract).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Primary Examiner, Art Unit 2481